Title: From Thomas Jefferson to Richard Henry Lee, 12 July 1785
From: Jefferson, Thomas
To: Lee, Richard Henry



Dr. Sir
Paris July 12. 1785.

I was honoured two days ago with yours of May 16. and thank you for the intelligence it contained, much of which was new to me. It was the only letter I received by this packet except one from Mr. Hopkinson on philosophical subjects. I generally write about a dozen by every packet, and receive sometimes one, sometimes two, and sometimes ne’er a one. You are right in supposing all letters opened which come either thro’ the French or English channel, unless trusted to a passenger. Yours had been evidently opened, and I think I never received one through the post office which had not been. It is generally discoverable by the smoakiness of the wax and faintness of the re-impression. Once they sent me a letter open, having forgotten to re-seal it. I should be happy to hear that Congress thought of establishing packets of their own between N. York and Havre. To send a packet from each port once in two months, the business might possibly be done by two packets, as will be seen by the following scheme, wherein we will call the two packets A. and B.


Jan. A sails from
New York.
B. from Havre


Feb.




Mar. B.
New York
A. Havre


Apr.




May A.
New York
B. Havre


June




July B.
New York
A. Havre


Aug.




Sep. A.
New York
B. Havre


Oct.




Nov. B.
New York
A. Havre


Dec.




I am persuaded this government would gladly arrange this matter with us, and send their packets in the intermediate months, as they are tired of expence. We should then have a safe conveiance every two months, and one for common matters every two months. A courier would pass between this and Havre in twenty four hours. Could not the surplus of the Post office revenue be applied to this? This establishment would look like the commencement of a little navy, the only kind of force we ought to possess. You mention that Congress is on the subject of requisition. No subject is more interesting to  the honour of the states. It is an opinion which prevails much in Europe that our government wants authority to draw money from the states, and that the states want faith to pay their debts. I shall wish much to hear how far the requisitions on the states are productive of actual cash. Mr. Grand informed me the other day that the Commissioners were dissatisfied with his having paid to this country but 200,000 livres of the 400,000 for which Mr. Adams drew on Holland, reserving the residue to replace his advances and furnish current expences. They observed that these last objects might have been effected by the residue of the money in Holland which was lying dead. Mr. Grand’s observation to me was that Mr. Adams did not like to draw for these purposes, that he himself had no authority, and that the Commissioners had not accompanied their complaints with any draught on that fund, so that the debt still remains unpaid while the money is lying dead in Holland. He did not desire me to mention this circumstance, but should you see the Commissioners it might not be amiss to communicate it to them, that they may take any measures they please, if they think it proper to do any thing in it. I am anxious to hear what is done with the states of Vermont and Franklin. I think that the former is the only innovation on the system of Apr. 23. 1784. which ought ever possibly to be admitted. If Congress are not firm on that head, our several states will crumble to atoms by the spirit of establishing every little canton into a separate state. I hope Virginia will concur in that plan as to her territory South of the Ohio and not leave to the Western country to withdraw themselves by force and become our worst enemies instead of our best friends. Europe is likely to be quiet. The departure of the Dutch deputies for Vienna, is a proof that matters are arranged between the Emperor and Dutch. The Turks shew a disposition to rally against the pursuits of the Emperor: but if this country can preserve the peace she will do it. She is not ready for war, and yet could not see peaceably any new accession of power to him. A lover of humanity would wish to see that charming country from which the Turks exclude science and freedom, in any hands rather than theirs, and in those of the native Greeks rather than any others. The recovery of their antient language would not be desperate, could they recover their antient liberty. But those who wish to remove the Turks, wish to put themselves in their places. This would be exchanging one set of Barbarians for another only. I am sorry to hear your health is not yet established. I was in hopes a  change of climate would have effected it. Perhaps the summer of N. York may have produced that good effect.
This will be handed you by Monsr. Houdon. The letter which I give him to our delegation will apprise you of his character and mission, as well as of the object he would propose with Congress. I will here only add my request to you personally to render him such civilities as may be convenient, and to avail him of those opportunities which are in your power of making him acquainted with the members of Congress and of disposing them in his favour. He will well merit their notice. I am with great esteem Dear Sir your most obedt. humble servt.,

Th: Jefferson

